OPINION — AG — **** ACCOUNTANCY BOARD — REGISTRATION REQUIREMENTS **** THE FIRST YEAR PERIOD OF EMPLOYMENT CONTEMPLATED BY 59 O.S. 1968 Supp., 15.21 [59-15.21](3) IS NOT LIMITED TO THE INTERVAL BETWEEN APRIL 30, 1966 AND APRIL 30, 1968. PERSONS OTHERWISE MEETING THE REQUIREMENTS OF THIS SUBSECTION ARE ENTITLED TO CREDIT FOR ALL PERIODS OF EMPLOYMENT BY A GOVERNMENT AGENCY PRIOR TO APRIL 30, 1968. EITHER A SOLE PROPRIETOR OR A PARTNERSHIP MAY LAWFULLY USE AN ASSUMED BUSINESS NAME INCLUDING THE PHRASE "AND COMPANY" OR "AND CO." IN THE ABSENCE OF ANY STATUTE SUCH AS SECTION 15.11(K) (59 O.S. 1961 15.11 [59-15.11](K)) PROHIBITING SUCH USE, UNLESS SUCH NAME WAS USED PRIOR TO APRIL 30, 1968. CITE: 59 O.S. 1968 Supp., 15.11 [59-15.11](K), 59 O.S. 1968 Supp., 15.21 [59-15.21](3) (CARL ENGLING)